Title: Tobias Lear to John Lamb, 4 December 1792
From: Lear, Tobias
To: Lamb, John



Philadelphia December 4: 1792.

I was this day honored with your letter of the 30th ultimo, enclosing one for Mrs Washington, the receipt of which she requests me to acknowledge, and beg your acceptance of her best thanks for the nuts and Apples which you have had the politeness to send to her, & which have come safe to hand.
The Box, which was at the same time sent to the President, and which you mention to have arrived from London in the Ship Betsy, contained two Charts of the Sea-Coast of North America, sent to the President for his acceptance by John Hamilton Moore, Esqr. of London, the executor of them. No account of the price of these Charts was sent and as I do not know of any of the same kind being imported or sold here I cannot form an opinion of their cost; but if it can be hereafter ascertained by any means you shall receive an acct of it. I have the honor to be very respectfully Sir Your most Obedt Sert

Tobias Lear.

